PROMISSORY NOTE




$175,000

                 

    January 26, 2012




FOR VALUE RECEIVED, the undersigned, PCS EDVENTURES!.COM, INC., an Idaho
corporation (hereinafter referred to as “Borrower”), hereby promises to pay to
the order of TODD R. HACKETT, or (his/her/its) successors and assigns, if any
(hereinafter referred to as “Lender”), the principal sum of One Hundred
Seventy-Five Thousand Dollars ($175,000), together with interest on the unpaid
principal amount of this Promissory Note (“Note”) at the rate of 15 percent
(15%) per annum in the manner and upon the terms and conditions set forth below.




The principal and interest on the unpaid principal amount of this Note, or any
portion thereof, shall be paid in full in cash on or before April 10, 2012.  One
Hundred Forty Thousand of the advanced amount shall be wired to Borrower at
execution of this agreement.  The remaining Thirty-Five Thousand shall be
considered advanced on the date that the Cengage receivable pledged under a
previous Note between Borrower and Lender dated January 6, 2012 is received by
Borrower and would otherwise be remitted to Lender as satisfaction of that note,
at which time the Note dated January 6, 2012 shall be considered paid in full as
to principal.  Accrued interest on the January 6, 2012 Note at said date will be
remitted to Lender.




All cash payments on this Note shall be made in lawful currency of the United
States at the address of the Lender, or at such other place as the holder of
this Note may designate in writing.




As further consideration for the Lender to loan the principal amount of this
Note pursuant to the terms hereof, Borrower shall issue to Lender Warrants to
Purchase Common Stock, the number of Warrants, exercise price, and the terms
thereof to be in the Form of Warrant, a copy of which is attached to this Note,
hereafter referred to as Warrant # 510030.  This Note is secured by Edison
Schools Purchase Order Number 703645 to PCS for the sum of $192,185.00 as
collateral. Borrower shall repay Lender the principal and interest within 5
working days of collection of the funds related to the invoicing of Edison
Schools Purchase Order Number 703645.




This note is further secured by personal guarantees signed by Robert Grover,
CEO, and Anthony A. Maher, shareholder and employee of Borrower, as indicated
below.  All materials ordered to fulfill the Edison Schools Purchase Order
Number 703645 shall be insured for inbound shipment and all shipments to the
customer will be insured for outbound shipment for the full amount of the
materials in question.




The obligations of the Borrower hereunder may be assigned by the Borrower
without consent or prior notice to the Lender.  




--------------------------------------------------------------------------------




Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire debt and principal amount then remaining unpaid under this
Note immediately due and payable and may, without notice, in addition to any
other remedies, proceed against the Borrower to collect the unpaid principal and
any interest due.  Presentment for payment, notice of dishonor, protest and
notice of protest are waived by the Borrower and any and all others who may at
any time become liable or obligated for the payment of all or any part of this
Note, the principal or interest due.




This Note may be amended only by a written instrument executed by Lender and
Borrower.




This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of Idaho.  Any legal action to enforce
any obligation of the parties to this Note shall be brought only in the District
Court of the Fourth Judicial District of the State of Idaho, in and for the
County of Ada.  




In the event of any civil action filed or initiated between the parties to this
Note or any other documents accompanying this Note, or arising from the breach
or any provision hereof, the prevailing party shall be entitled to seek from the
other party all costs, damages, and expenses, including reasonable attorney’s
and paralegal’s fees, incurred by the prevailing party.




Dated the day and year first above written.







PCS EDVENTURES!.COM, INC.







/s/Robert O. Grover

/s/Anthony A. Maher

Robert O. Grover, CEO

Anthony A. Maher, Shareholder

PCS Edventures, Inc.

(Guarantor)

345 Bobwhite Ct. Ste. 200

/s/Robert O. Grover

Boise, ID 83706

Robert O. Grover, CEO

(Borrower)

(Guarantor)







/s/Todd Hackett

Todd Hackett

Address

City, State Zip

Phone

(Lender)



